Case 1:19-cv-02075-WJM-GPG Document 55 Filed 08/21/20 USDC Colorado Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge William J. Martínez

   Civil Action No. 19-cv-2075-WJM-GPG

   SPORTS REHAB CONSULTING LLC, a Colorado limited liability company, and
   LINDSAY WINNINGER, an individual,

         Plaintiffs,

   v.

   VAIL CLINIC, INC., a Colorado nonprofit corporation d/b/a Vail Health,

         Defendant.


           ORDER DENYING DEFENDANT’S MOTION TO DISMISS OR STAY
         PURSUANT TO COLORADO RIVER DOCTRINE OR, ALTERNATIVELY,
                            STAY DISCOVERY


         This antitrust action is before the Court on Defendant Vail Clinic, Inc.’s (“Vail

   Health”) Motion to Dismiss or Stay Pursuant to Colorado River Doctrine or,

   Alternatively, Stay Discovery (“Motion”). (ECF No. 31.) Plaintiffs Sports Rehab

   Consulting LLC (“SRC”) and Lindsay Winninger (jointly, “Plaintiffs”) responded in

   opposition (ECF No. 38), and Vail Health replied (ECF No. 41). For the reasons

   explained below, the Motion is denied.

                                      I. BACKGROUND

         The following factual summary is drawn from Plaintiffs’ Amended Complaint

   (ECF No. 26), except where otherwise stated. The Court assumes the allegations

   contained in the Amended Complaint to be true for the purpose of deciding the Motion.

   See Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).

         Lindsay Winninger is a leading sports physical therapist in the evaluation and
Case 1:19-cv-02075-WJM-GPG Document 55 Filed 08/21/20 USDC Colorado Page 2 of 14




   treatment of hip and knee injuries. (ECF No. 26 ¶¶ 10, 18.) From January 2008 to May

   2012, Winninger worked as a physical therapist for Rehabilitation & Performance

   Center at Vail, LLC in Vail, Colorado. (Id. ¶ 19.) In May 2012, she resigned to become

   the head physical therapist for the U.S. Women’s Ski Team. (Id. ¶¶ 20–21.) After the

   2014 Winter Olympics, Winninger became professional alpine skier Lindsey Vonn’s

   private, full-time physical therapist. (Id. ¶ 22.)

          Vail Health is a Colorado nonprofit community hospital, with its principal office in

   Vail, Colorado. (Id. ¶ 12.) Through its Howard Head Sports Medicine physical therapy

   unit (“Howard Head”), Vail Health provides over 80% of the physical therapy services in

   the Vail Valley physical therapy market. (Id. ¶ 2.) Howard Head relies on the

   Steadman Orthopedic Clinic as a significant source of physical therapy patient referrals.

   (Id. ¶¶ 4, 29.)

          In 2014, Winninger founded SRC, a concierge-type physical therapy service, and

   opened a Vail location in December 2015. (Id. ¶¶ 16, 24.) In 2016, the Steadman

   Orthopedic Clinic and the Steadman Philippon Research Institute established a

   consulting relationship with Winninger through which she developed a rehabilitation

   outcomes database and wellness programs for Steadman patients. (Id. ¶ 27.)

          After opening SRC, in late 2015 Winninger hired David Cimino, a physical

   therapist employed by Howard Head. (Id. ¶ 102.) Before leaving Howard Head, Cimino

   downloaded Vail Health files, including patients’ health information, to USB devices that

   he took with him. (Id. ¶¶ 105, 116–17.) Upon discovering Cimino’s actions, Vail Health

   took various measures in response throughout 2016, including: reporting a breach of



                                                   2
Case 1:19-cv-02075-WJM-GPG Document 55 Filed 08/21/20 USDC Colorado Page 3 of 14




   patient health information to the U.S. Department of Health & Human Services; posting

   a public notice and sending letters to patients explaining that their personal health

   information might have been compromised; reporting Cimino’s theft to the Vail Police

   Department and the Eagle County District Attorney’s Office; and responding to a

   request for information about the data breach from the Colorado Department of

   Regulatory Agencies. (Id. ¶¶ 106, 109, 112, 119, 134, 138–39.)

          In addition, Vail Health, through its attorney, Janet Savage, allegedly made

   misleading statements to law enforcement about purported felonies in which they

   asserted that Winninger and SRC were involved, and that Winninger and SRC were

   aware of Cimino’s activities. (Id. ¶¶ 121, 124.) Vail Health’s statements prompted the

   Steadman entities’ decision to end their consulting relationship with Plaintiffs. (Id. ¶¶

   179–81.) In 2015, Vail Health attempted (but failed) to establish a joint venture with the

   Steadman Orthopedic Clinic to protects its source of patient referrals and expand its

   monopoly over the Vail Valley physical therapy market. (Id. ¶¶ 61–74.)

          In April 2017, Plaintiffs filed an action against Vail Health and its CEO, Doris

   Kirchner, in Eagle County District Court, Case No. 2017CV30102 (“State Court Action”),

   alleging that Vail Health and Kirchner falsely stated to various members of the Vail

   Valley community that Plaintiffs and Cimino stole Vail Health documents and patient

   records. (ECF No. 31-2.) Plaintiffs alleged that Vail Health knew the statements were

   false but “continued to maliciously make them in an effort to dissuade orthopaedic

   clinics, doctors, and patients from using Winninger and her company’s physical therapy

   services” and “drive Winninger and her company out of business.” (Id. ¶ 2.) Plaintiffs

   asserted four causes of action: defamation, tortious interference with contract, tortious

                                                3
Case 1:19-cv-02075-WJM-GPG Document 55 Filed 08/21/20 USDC Colorado Page 4 of 14




   interference with current business relationship, and tortious interference with

   prospective business relationship. (Id. ¶¶ 73–101.) In July 2017, Vail Health and

   Kirchner filed an answer, counterclaims, and a third-party complaint against Cimino.

   (ECF No. 31 at 3.) In 2018, Plaintiffs filed an Amended Complaint and asserted 24

   defamation claims and three tortious interference claims. (ECF No. 31-4.)

          In January 2019, Vail Health and Kirchner moved for summary judgment on the

   defamation claims. While that motion was pending, Plaintiffs attempted to amend their

   complaint to add claims for exemplary damages and monopolization claims under the

   Colorado Antitrust Act. (ECF No. 31 at 4–5; ECF No. 38-1.) Ultim ately, following a

   complicated procedural process, the state district court determ ined it would not permit

   amendment and, in relevant part, dismissed the state antitrust claims without prejudice.

   (ECF No. 31 at 5; ECF No. 38 at 2, 5; ECF No. 38-9; ECF No. 41-1.) T he court granted

   summary judgment in favor of Vail Health and Kirchner on 16 of the defamation counts

   (ECF No. 31 at 4; ECF No. 31-5), and the case proceeded.

          On July 17, 2019, Plaintiffs filed this lawsuit (“Federal Court Action”), naming Vail

   Health as the only defendant. (ECF No. 1.) On September 27, 2019, Plaintiffs filed an

   Amended Complaint asserting two causes of action under Section 2 of the Sherman

   Act, 15 U.S.C. § 2: monopolization and attempt to monopolize.1 (ECF No. 26 ¶¶


          1
            “Every person who shall monopolize, or attempt to monopolize, or combine or conspire
   with any other person or persons, to monopolize any part of the trade or commerce among the
   several States, or with foreign nations, shall be deemed guilty of a felony. . . .” 15 U.S.C. § 2.
          “‘The offense of monopoly under § 2 of the Sherman Act has two elements: (1) the
   possession of monopoly power in the relevant market and (2) the willful acquisition or
   maintenance of that power.’” Christy Sports, LLC v. Deer Valley Resort Co., Ltd., 555 F.3d
   1188, 1192 (10th Cir. 2009) (quoting United States v. Grinnell Corp., 384 U.S. 563, 570–71
   (1966)).
          “Similarly, an attempt claim must show (1) that the defendant has engaged in predatory

                                                   4
Case 1:19-cv-02075-WJM-GPG Document 55 Filed 08/21/20 USDC Colorado Page 5 of 14




   242–73.)

          On October 10, 2019, Vail Health filed the Motion, arguing the Court should

   dismiss or stay the Federal Court Action because the State Court Action is parallel and

   the Colorado River factors weigh in favor of a stay. (ECF No. 31.) Plaintiffs respond

   that the Court cannot dismiss or stay the Federal Court Action because it involves

   claims under the Sherman Act, over which the Court has exclusive jurisdiction, the

   cases are not parallel, and the Colorado River factors weigh against abstention. (ECF

   No. 38.)

                                       II. LEGAL STANDARD

          The Colorado River doctrine governs whether a district court should stay or

   dismiss a federal suit pending the resolution of a parallel state court proceeding. See

   Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817–18

   (1976). The Supreme Court has held that federal courts may not use any of the

   abstention doctrines to refuse to exercise jurisdiction over a suit for non-equitable relief

   that duplicates an ongoing state litigation. See id. at 813, 816–18. However, the

   Supreme Court also concluded that judicial economy concerns may justify deferral of a

   federal suit when pending state litigation will resolve the issues presented in the federal

   case. See id. at 817–20. Under the abstention doctrines, the Court is req uired to

   abstain in many circumstances; however, whether to decline to exercise jurisdiction


   or anticompetitive conduct with (2) a specific intent to monopolize and (3) a dangerous
   probability of achieving monopoly power, with the third element requiring consideration of the
   relevant market and the defendant’s ability to lessen or destroy competition in that market.” Id.
   (quoting Spectrum Sports, Inc. v. McQuillan, 506 U.S. 447, 456 (1993) (internal quotations and
   alterations omitted)).
           Under both types of § 2 claims, a plaintiff must plead both power in a relevant market
   and anticompetitive conduct. Id.

                                                   5
Case 1:19-cv-02075-WJM-GPG Document 55 Filed 08/21/20 USDC Colorado Page 6 of 14




   pursuant to Colorado River is discretionary. Rienhardt v. Kelly, 164 F.3d 1296, 1303

   (10th Cir. 1999).

          The Tenth Circuit has warned that the appropriate circumstances for deferral

   under the Colorado River doctrine are “considerably more limited than the

   circumstances appropriate for abstention” and must be “exceptional.” Id. (quoting

   Colorado River, 424 U.S. at 817–18). Accordingly, the Court’s “task in cases such as

   this is not to find some substantial reason for the exercise of federal jurisdiction . . .;

   rather, the task is to ascertain whether there exist exceptional circumstances, the

   clearest of justifications, that can suffice under Colorado River to justify the surrender of

   the jurisdiction.” Id. (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,

   460 U.S. 1, 25–26 (1983)). Simply stated, “[d]espite the temptation for federal courts to

   use the [d]octrine as a means of stemming the rising tide of litigation, suits in federal

   court are not easily swept away by Colorado River.” Id.

          The first step under the Colorado River analysis is determining “whether the

   state and federal proceedings are parallel.” Allen v. Board of Educ., Unified Sch. Dist.,

   436, 68 F.3d 401, 403 (10th Cir. 1995). Suits are parallel if “substantially the same

   parties litigate substantially the same issues in different forums.” Id. The court

   examines “the state proceedings as they actually exist to determine whether they are

   parallel to the federal proceedings, resolving any doubt in favor of exercising federal

   jurisdiction.” Id. (internal citations and quotation marks omitted). If the cases are not

   parallel, the federal court must exercise jurisdiction. Id. If the cases are parallel, the

   federal court must consider a multitude of other factors in deciding whether to surrender

   jurisdiction until the conclusion of state court proceedings. Id.

                                                  6
Case 1:19-cv-02075-WJM-GPG Document 55 Filed 08/21/20 USDC Colorado Page 7 of 14




          The Supreme Court has identified several non-exclusive factors to consider in

   evaluating whether to decline jurisdiction, including: (1) whether the state or federal

   court has assumed jurisdiction over property in dispute; (2) the inconvenience to the

   parties of the federal forum; (3) avoiding piecemeal litigation; (4) the order in which the

   courts obtained jurisdiction; (5) the vexatious nature of the litigation; (6) whether federal

   law provides the rule of decision; and (7) the adequacy of the state court proceeding to

   protect the federal plaintiff’s rights. See Colorado River, 424 U.S. at 818. These

   factors are not a “mechanical checklist”; rather, the Court should “careful[ly] balanc[e] . .

   . the most important factors as they apply in a given case, with the balance heavily

   weighted in favor of the exercise of jurisdiction.” Fox v. Maulding, 16 F.3d 1079, 1082

   (10th Cir. 1994).

                                          III. ANALYSIS

          First, the Court examines whether the State Court Action and the Federal Court

   Action are parallel. Fox, 16 F.3d at 1081. The parties in both lawsuits are essentially

   the same: Vail Health is a defendant and Winninger and SRC are plaintiffs in both

   lawsuits. That Kirchner is a defendant in the State Court Action is insignificant. See

   CNSP, Inc. v. City of Santa Fe, 753 F. App’x 584, 589 (10th Cir. 2018) (“We fail to see

   how inclusion of Infinite Interests as a state-court defendant defeats the determination

   that the state and federal cases are parallel.”). Thus, the parties are parallel.

          Next, the Court addresses whether the parties are litigating “substantially the

   same issues in different forums.” Fox, 16 F.3d at 1081. Vail Health argues the issues

   in dispute are substantially the same, and that while the nomenclature of the claims in

   the cases is different—defamation and tortious interference claims in the State Court

                                                 7
Case 1:19-cv-02075-WJM-GPG Document 55 Filed 08/21/20 USDC Colorado Page 8 of 14




   Action, and federal antitrust claims in the Federal Court Action—the substance of the

   claims militates in favor of finding the cases parallel. (ECF No. 31 at 8–9.) Specifically,

   Vail Health asserts that “at its core, Plaintiffs’ Federal Court Action alleges that Vail

   Health abused its alleged market power by making false statements regarding

   Plaintiffs.” (Id. at 9.) Vail Health further contends that this claim is also the core of the

   allegations in the State Court Action: that the def endants made defamatory statements

   to drive Winninger out of business. (Id.) Considering the similarity of the issues, Vail

   Health argues that a finding that the allegedly defamatory statements were not made or

   were true in the State Court Action would “gut” or, at a minimum, “materially narrow”

   Plaintiffs’ antitrust claims in the Federal Court Action. (Id. at 11.) Because the

   substance of the claims, as opposed to their labels, determines whether the

   proceedings are parallel, Vail Health argues the Court should find the actions are

   parallel.

          Vail Health acknowledges that the Sherman Act claims fall within the exclusive

   jurisdiction of the federal courts. (ECF No. 31 at 9.) However, it contends that does not

   preclude a finding of parallelism because proceedings are parallel where a prerequisite

   to a finding of liability in the federal lawsuit is being adjudicated in the state lawsuit. (Id.

   (citing Vail Servs. Grp., LLC v. Dines, 2018 WL 3069525, at *2 (D. Colo. June 21,

   2018)).

          In response, Plaintiffs argue Colorado River abstention is improper when, as

   here, a plaintiff raises a nonfrivolous claim which is within the exclusive jurisdiction of




                                                  8
Case 1:19-cv-02075-WJM-GPG Document 55 Filed 08/21/20 USDC Colorado Page 9 of 14




   the federal court.2 (ECF No. 38 at 6–7.) Regarding whether the cases are parallel,

   Plaintiffs concede the cases have parties and certain facts in common. (ECF No. 38 at

   2.) But Plaintiffs underscore a crucial difference: the lack of antitrust claims in the State

   Court Action. Plaintiffs argue that while factual overlap exists regarding Vail Health’s

   allegedly false statements to Plaintiffs’ business associates, most facts relevant to the

   federal antitrust claims will never be part of the State Court Action, such as legal and

   factual issues of relevant product and geographic markets, Vail Health’s market share,

   barriers to entry and resulting monopoly power, Vail Health’s anticompetitive

   exclusionary conduct, antitrust injury, harm to competition, and the applicability of the

   Noerr-Pennington doctrine. (Id.) As such, Plaintiffs argue resolution of the State Court

   Action will not effectively dispose of the claims in the Federal Court Action, and the

   Court should therefore decline to stay or dismiss the Federal Court Action under

   Colorado River. For the following reasons, the Court agrees.

          While Vail Health advocates for a stay or dismissal of the Federal Court Action

   despite the presence of federal antitrust claims that fall within federal courts’ exclusive

   jurisdiction, whether the Court may do so is far from clear. “Courts analyzing this issue

   have split.” Gerbino v. Sprint Nextel Corp., 2013 WL 2405558, at *4 (D. Kan. May 31,

   2013). Some courts have found the federal and state actions may still be parallel,

   despite the presence of a claim reserved for the exclusive jurisdiction of federal courts.

   See, e.g., Klein v. Walston & Co., 432 F.2d 936, 937 (2d Cir. 1970); Krieger v. Harris

          2
             The parties agree that the Sherman Act claims fall within the exclusive jurisdiction of
   the federal courts. (ECF No. 31 at 9; ECF No. 38 at 2.) See 15 U.S.C. § 15 (“any person who
   shall be injured in his business or property by reason of anything forbidden in the antitrust laws
   may sue therefor in any district court of the United States in the district in which the defendant
   resides or is found or has an agent . . .”).

                                                    9
Case 1:19-cv-02075-WJM-GPG Document 55 Filed 08/21/20 USDC Colorado Page 10 of 14




   Teeter Supermarkets, Inc., 2013 WL 5304847, at *4 (W.D.N.C. Sept. 19, 2013);

   Gerbino, 2013 WL 2405558, at *4; Calleros v. FSI Int’l, Inc., 892 F. Supp. 2d 1163,

   1170–71 (D. Minn. 2012); In re Novell, Inc. S’holder Litig., 2012 WL 458500, at *7 (D.

   Mass. Feb. 10, 2012); McCreary v. Celera Corp., 2011 WL 1399263, at *4 (N.D. Cal.

   Apr. 13, 2011); Int’l Jensen Inc. v. Emerson Radio Corp., 1996 WL 494273, at *4 (N.D.

   Ill. Aug. 27, 1996); Lorentzen v. Levolor Corp., 754 F. Supp. 987, 994–95 (S.D.N.Y.

   1990); One Up, Inc. v. Webcraft Techs., Inc., 1989 WL 118725, at *5 (N.D. Ill. Sept. 22,

   1989).

            Other courts have held that, subject to very limited exceptions, the cases may

   not be parallel as a matter of law when the federal case contains a claim with exclusive

   federal jurisdiction. See, e.g., Medema v. Medema Builders, Inc., 854 F.2d 210, 215

   (7th Cir. 1988) (“where a plaintiff’s nonfrivolous claim invokes the exclusive jurisdiction

   of federal courts, the Colorado River stay is not appropriate”); Andrea Theatres, Inc. v.

   Theatre Confections, Inc., 787 F.2d 59, 62 (2d Cir. 1986) (abstention “clearly improper

   when a federal suit alleges claims within the exclusive jurisdiction of the federal

   courts”); Silberkleit v. Kantrowitz, 713 F.2d 433, 436 (9th Cir. 1983).

            While the Tenth Circuit has not explicitly considered this issue, in analyzing

   whether Colorado River abstention was appropriate, it noted that “exclusive federal

   jurisdiction over patent-infringement claims would necessarily result in some degree of

   piecemeal litigation,” suggesting a tendency against abstention in cases involving

   issues reserved for federal jurisdiction. See Predator Int’l, Inc. v. Gamo Outdoor USA,

   Inc., 793 F.3d 1177, 1189 (10th Cir. 2015); see also Shepard’s McGraw-Hill, Inc. v.

   Legalsoft Corp., 769 F. Supp. 1161, 1166 (D. Colo. 1991) (“[A]bstention under Colorado

                                                10
Case 1:19-cv-02075-WJM-GPG Document 55 Filed 08/21/20 USDC Colorado Page 11 of 14




   River is clearly inappropriate here, where the claims are within the exclusive jurisdiction

   of the federal courts.”).

          Although Vail Health cites cases supporting the argument that the Court may

   stay the Federal Court Action despite the presence of Sherman Act claims under

   certain circumstances, those cases are distinguishable, and more importantly, those

   circumstances are not present here. Unlike the instant actions, the cases on w hich Vail

   Health relies involved antitrust claims pending in the state action or claims in the state

   action which were essentially outcome-determinative in the federal action. See Gerbino,

   2013 WL 2405558, at *3 (staying federal action where federal securities claims would

   be “effectively disposed of” by rulings in state court but recognizing “substantial,” “well-

   reasoned” authority exists to support an opposite ruling); Ricky’s Diesel Serv., Inc. v.

   United Diesel, L.L.C., 2003 WL 21939775, at *1 (E.D. La. Aug. 12, 2003) (staying

   federal action asserting Sherman Act claims when state action asserted claims under

   Louisiana antitrust statute); Brown v. First State Bank of Harvard, 1995 WL 756858, at

   *2 (N.D. Ill. Nov. 27, 1995) (dismissing with prejudice a federal action asserting federal

   antitrust claims based on Colorado River factors and the conclusion that state

   foreclosure law governed the essence of the dispute); Allied Mach. Serv., Inc. v.

   Caterpillar, Inc., 841 F. Supp. 406, 408–11 (S.D. Fla. 1993) (staying federal action

   asserting federal antitrust claims when state action asserted virtually same antitrust

   violations based on the state antitrust statute); Pirkle v. Ogontz Controls Co., 1987 WL

   19882, at *2 (E.D. Pa. Nov. 12, 1987), aff’d, 852 F.2d 1293 (Fed. Cir. 1988) (staying

   federal action where issue of patent ownership being litigated in state court was “very

   pertinent” to the plaintiffs’ ability to satisfy federal antitrust injury requirement); Kartell v.

                                                   11
Case 1:19-cv-02075-WJM-GPG Document 55 Filed 08/21/20 USDC Colorado Page 12 of 14




   Blue Shield of Mass., Inc., 592 F.2d 1191, 1195 (1st Cir. 1979) (remanding federal

   action asserting Sherman Act claims with instructions to retain jurisdiction and to

   abstain “pending resolution of state law questions by the Massachusetts courts”).

          Here, where there are Sherman Act claims pending in the Federal Court Action,

   coupled with the fact that in the State Court Action there are no pending state antitrust

   claims, or other claim which would effectively dispose of the federal action, the Court

   anticipates that the Tenth Circuit would find deferral under Colorado River an abuse of

   discretion. Regardless, even if the Court had discretion to stay the case despite the

   federal antitrust claims, as explained below, the cases being presently litigated by the

   parties are in fact not parallel.

          At first blush, it appears as though the factual basis and issues in the State Court

   Action and the Federal Court Action are overwhelmingly the same. Both lawsuits arise

   out of Vail Health’s alleged attempts to exclude Plaintiffs from the Vail Valley physical

   therapy market. But the lawsuits are critically different. In the State Court Action,

   Plaintiffs have asserted defamation and tortious interference claims; their antitrust

   claims were dismissed. By contrast, in the Federal Court Action, Plaintiffs have

   asserted two federal antitrust claims. As Plaintiffs point out, issues relevant to antitrust

   claims—such as the proper definition of relevant geographic and product markets,

   whether Vail Health possesses monopoly power, and whether Vail Health’s attempt to

   monopolize through joint venture agreements created § 2 liability—will not be decided

   in the State Court Action. (ECF No. 38 at 9.)

          While there is undeniably some overlap in the issues present in both lawsuits, as

   Plaintiffs emphasize, even if a jury in the State Court Action found some of the false

                                                12
Case 1:19-cv-02075-WJM-GPG Document 55 Filed 08/21/20 USDC Colorado Page 13 of 14




   statements were not made, there are other grounds for § 2 liability. Plaintiffs have

   alleged other examples of Vail Health’s anticompetitive conduct in addition to the

   defamatory statements, such as Vail Health’s placement of anticompetitive restrictions

   in the Steadman Clinic lease and in physical therapists’ employment agreements, and

   its consideration of a joint venture with Steadman. (ECF No. 26 ¶¶ 61–93.)

          A federal court may enter a stay under the Colorado River doctrine only if it has

   “full confidence” that the parallel state litigation will end the parties’ dispute. See

   Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 277 (1988). Had the

   state antitrust claims survived in the State Court Action, the result here m ay very well

   have been different. However, in determining whether cases are parallel, the Court

   looks at the state case as it actually exists; it does not consider how the state

   proceedings could have been brought in theory. Fox, 16 F.3d at 1081. As currently

   postured, while resolution of the claims in the State Court Action may narrow the scope

   of the Federal Court Action, it is far from certain that it will “effectively dispose of” the

   federal antitrust claims.3 See Gerbino, 2013 WL 2405558, at *5. As such, the Court

   finds that the actions are not parallel.

          Given the finding that the lawsuits are not parallel, Colorado River abstention

   does not apply, and the Court need not address whether the Colorado River factors



          3
             In its reply, Vail Health only states there is a “substantial likelihood that resolution of
   factual issues in the State Court Action will render litigation of the claims in the Federal Court
   Action unnecessary” (ECF No. 41 at 8) and “staying this action . . . will . . . likely leave this
   Court with nothing further to do” (ECF No. 41 at 9). But, considering the presence of antitrust
   claims within the federal courts’ exclusive jurisdiction, the Court concludes that “substantial
   likelihood” is not enough. To justify Colorado River abstention, the Court must “necessarily
   contemplate that . . . [it] will have nothing further to do in resolving any substantive part of the
   case.” Fox, 16 F.3d at 1081–82.

                                                     13
Case 1:19-cv-02075-WJM-GPG Document 55 Filed 08/21/20 USDC Colorado Page 14 of 14




   weigh in favor of a stay. See United States v. City of Las Cruces, 289 F.3d 1170, 1182

   (10th Cir. 2002) (“[A] finding of parallel proceedings is a threshold condition for

   engaging in the Colorado River analysis.”). Similarly, Vail Health’s request that the

   Court stay discovery pending resolution of the Motion (ECF No. 31 at 13–15) is moot.

                                       IV. CONCLUSION

          For the reasons set forth above, it is ORDERED that:

          1.     Defendant’s Motion to Dismiss or Stay Pursuant to Colorado River

                 Doctrine or, Alternatively, Stay Discovery (ECF No. 31) is DENIED;

          2.     The stay of discovery (ECF No. 53) is LIFTED; and

          3.     The parties are DIRECTED to contact the chambers of Magistrate Judge

                 Gordon P. Gallagher by no later than August 25, 2020 in order to promptly

                 set a Scheduling Conference, or such other proceeding Judge Gallagher

                 deems appropriate to move this case forward.


          Dated this 21st day of August, 2020.

                                                            BY THE COURT:




                                                            William J. Martínez
                                                            United States District Judge




                                                 14
